Citation Nr: 0403956	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the right transverse 
process of the fourth lumbar vertebra.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to February 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an evaluation higher 
than 10 percent for service-connected residuals of a fracture 
of the right transverse process of the fourth lumbar 
vertebra.  


REMAND

The record shows that a rating decision dated in June 1978 
granted service connection for residuals of a fracture of the 
right transverse process of the fourth lumbar vertebra and 
rated the disability noncompensably disabling, effective from 
separation.  The veteran did not appeal the evaluation 
assigned.  

The zero percent rating was thereafter continued.  A rating 
decision dated in December 1990 continued the noncompensable 
evaluation by attributing the veteran's radiculopathy to a 
lifting injury sustained in July 1990.  (The record indicates 
that the veteran also injured his back in August 1980 lifting 
a refrigerator.)  

However, in a decision dated in April 1993, the Board granted 
a 10 percent evaluation for the service-connected residuals 
of a fracture of the right transverse process of the fourth 
lumbar vertebra.  The following month, the RO made the 10 
percent evaluation effective from July 26, 1990.  The 10 
percent evaluation was thereafter continued.  

The claim that is the subject of this appeal was received on 
June 11, 2001.  

Prior to September 26, 2003, where there was no spinal cord 
involvement, residuals of fracture of a vertebra were rated 
on the basis of resulting definite limited motion of the 
spine or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  On September 26, 2003, new criteria for rating 
disabilities of the spine became effective.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  Vertebral fracture is now rated 
under a new diagnostic code, and Diagnostic Code 5285 has 
been deleted.  Id. at 51,456-57 (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235).  Under the new criteria for 
evaluating disabilities of the spine, a vertebral body 
fracture with a loss of 50 percent or more of the body's 
height is one of the bases supporting a 10 percent evaluation 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Id. at 51,456.  In addition, any objective 
neurological abnormalities associated with service-connected 
spine injury, including, but not limited to, bowel or bladder 
impairment, are to be separately rated under an appropriate 
diagnostic code.  Id., Note (1).  

The record shows that the veteran has not been informed of 
the provisions of Diagnostic Code 5285 as in effect prior to 
September 26, 2003.  Because this case was certified to the 
Board in April 2003, the veteran has also not been informed 
of the rating criteria for evaluating spine disability that 
became effective on September 26, 2003.  The foregoing 
criteria should be furnished to the veteran in a supplemental 
statement of the case.  

The record further shows that the veteran sustained a 
compound comminuted fracture of his right tibia and fibula 
with intra-articular involvement in November 1980 after being 
struck by a hit-and-run driver.  A VA orthopedic examiner 
found in September 1992 that the veteran walked with a limp 
due to right lower extremity shortening as a consequence of 
the right tibia fracture.  The examiner noted that the right 
lower extremity was about an inch shorter than the left and 
that this caused a pelvic tilt "and added low back strain."  
The examiner attributed most of the veteran's symptoms to his 
L5-S1 discogenic disease and not his L-4 fracture, although 
he noted that some of the veteran's back pain could be a 
residual of the service-connected low back disorder.  The 
examiner also stated that his back symptoms were aggravated 
by his marked leg length discrepancy.  

The examiner in September 2001 was of the opinion that the 
veteran's back difficulty was likely degenerative in nature, 
predominantly including moderate-to-severe degenerative 
changes in his lower lumbar spine visible on x-ray.  However, 
the claims file was not available for his review.  The Board 
is of the opinion that current orthopedic and neurological 
examinations based on a review of the record would aid in 
equitably resolving this appeal by identifying to the extent 
possible, symptoms attributable to service-connected low back 
disability and those attributable to non-service-connected 
low back disability.  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
disability since June 2001.  After 
securing the necessary release, the RO 
should obtain these records.

2.  After the foregoing records have been 
received, the veteran should be afforded 
VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected 
residuals of a fracture of the right 
transverse process of the fourth lumbar 
vertebra.  Any indicated tests should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiners are requested to 
review the claims file and identify, if 
feasible, the symptoms of low back 
disability that can be attributed to 
service-connected residuals of a fracture 
of the right transverse process of the 
fourth lumbar vertebra and those symptoms 
that can be attributed to non-service-
connected low back pathology.  

3.  After undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
residuals of a fracture of the right 
transverse process of the fourth lumbar 
vertebra, taking into account the rating 
criteria for spine disability that became 
effective on September 26, 2003.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case, which should include the new 
rating criteria as well as the provisions 
of Diagnostic Code 5285 as previously in 
effect, and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  However, the veteran has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


